In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00147-CV
______________________________


DEBORAH NEGRINI AND ALL OCCUPANTS, Appellants

V.

THE COLUMNS APARTMENTS, Appellee



On Appeal from the County Court at Law No. Four
Harris County, Texas
Trial Court No. 776,281





Before Morriss, C.J., Ross and Carter, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Deborah Negrini, acting pro se, has appealed from an order overruling her motion to proceed
as an indigent in an eviction proceeding.  The clerk's record was filed on September 19, 2002.  The
record reflects that no evidentiary hearing was conducted and that Negrini did not appear at the
hearing.  The appeal was therefore submitted on the clerk's record alone, and Negrini's brief was
originally due on or before October 21, 2002.   On October 24, 2002, Negrini filed a motion asking
for an extension of time in which to file her brief.  We granted the motion to November 20, 2002. 
	On December 10, 2002, we sent a letter to Negrini reminding her of the due date of her brief
and directing her to file a brief to arrive at this Court on or before December 27, 2002, along with
a reasonable explanation for the delay.  We also warned Negrini that, unless this occurred, her appeal
would be subject to dismissal for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1).  As of
the date of this opinion, no brief has been filed, and Negrini has not otherwise contacted this Court.
	The appeal is dismissed for want of prosecution.
							Josh R. Morriss, III
							Chief Justice

Date Submitted:	January 6, 2003
Date Decided:		January 7, 2003

Do Not Publish

:	January 23, 2008
Date Decided:		January 24, 2008
 
Do Not Publish